Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered November 30, 2007, which, insofar as appealed from as limited by the briefs, denied plaintiffs cross motion for sanctions brought pursuant to 22 NYCRR 130-1.1, unanimously affirmed, without costs.
The court appropriately exercised its discretion in denying the cross motion for sanctions, since the motion for substitution, necessitated by the March 2007 death of defendant Ronson, was neither without merit nor brought in an effort to delay or frustrate the proceedings. That the court denied the motion and requested additional information from Ronson’s counsel as to the propriety of the motion does not render counsel’s conduct sanctionable (see Parks v Leahey & Johnson, 81 NY2d 161, 165 [1993]). Concur—Tom, J.P., Andrias, Nardelli and Williams, JJ.